DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 11, 2020 has been entered. Claims 1 and 4-12 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 2003/0009273 A1) (hereinafter – Stanley) in view of Fischer et al. (US 2014/0043047 A1) (hereinafter – Fischer).

Regarding claim 1, Stanley discloses An occupant support comprising (Abstract):
a vehicle seat that includes a trim layer, a carrier layer, and a plurality of capacitive sensors (Para. [0035], “vehicle seat 22” and “electric field sensor 14”, Para. [0035], “The electric field sensor 14 comprises at least one electrode 26 located, for example, in the seat bottom 24 under the seat cover 28 ,
wherein the capacitive sensors comprises a first transmitter and a first receiver (Para. [0039], “In the shunt mode, a voltage oscillating at low frequency is applied to a transmit electrode, and the displacement current induced at a receive electrode is measured with a current amplifier, whereby the displacement current may be modified by the body being sensed. In the loading mode, the object to be sensed modifies the capacitance of a transmit electrode relative to ground. In the transmit mode, the transmit electrode is put in contact with the user's body, which then becomes a transmitter relative to a receiver, either by direct electrical connection or via capacitive coupling.”),
wherein the trim layer covers the carrier layer, and wherein the carrier layer includes the plurality of capacitive sensors (Para. [0035], “vehicle seat 22” and “electric field sensor 14”, Para. [0035], “The electric field sensor 14 comprises at least one electrode 26 located, for example, in the seat bottom 24 under the seat cover 28 and close to the top of a foam cushion 30, and adapted to enable a type of occupant 18 or object that may be upon the seat bottom 24 of the vehicle seat 22 to be distinguished.”);
and a sensor system that comprises a controller and an analog interface circuit coupled to the plurality of capacitive sensors (Para. [0046], “The seat weight sensor 12, electric field sensor 14 and a crash sensor 58 are operatively coupled to the controller 16, which operates in accordance with known analog, digital, or microprocessor circuitry and software, and in accordance with one or more processes described hereinbelow, to control the actuation of the restraint actuator 44 responsive to signals from the seat weight sensor 12 and the electric field sensor 14 indicative of a seat occupancy scenario;”),
wherein the sensor system is configured to: transmit an excitation signal to the first transmitter (Para. [0040], “The electric field sensor 14 comprises at least one electrode 26 operatively ,
wherein the first transmitter and the first receiver establish a fringe field in response to transmission of the excitation signal (Para. [0040], “The electric field sensor 14 comprises at least one electrode 26 operatively coupled to at least one applied signal 46 so as to generate an electric field proximate to the at least one electrode 26, responsive to the applied signal 46.”); 
receive a capacitance signal from the first receiver in response to transmission of the excitation signal (Para. [0040], “For example, for the electric field sensor 14 as a capacitance sensor, the sensing circuit 48 measures the capacitance of at least one electrode 26 with respect to either another electrode 26 or with respect to a surrounding ground, for example, a seat frame 34 of the vehicle seat 22, connected to circuit ground 52.”);
and determine whether an occupant is present in the vehicle seat as a function of the capacitance signal based on capacitive coupling between the occupant and the fringe field in response to receipt of the capacitance signal (Para. [0045], “In operation, an occupant 18 seated on the seat bottom 24 of vehicle seat 22 sufficiently increases the capacitance of the electric field sensor 14 so as to indicate the presence of the occupant.”).
Stanley fails to disclose wherein the carrier layer comprises a heat mat that generates heat in response to application of a power signal, wherein the power signal is combined with the excitation signal.
However, in the same field of endeavor, Fischer teaches wherein the carrier layer comprises a heat mat that generates heat in response to application of a power signal, wherein the power signal is combined with the excitation signal (Para. [0004], “The heater element is arranged proximate to a seating surface of an occupant. The heater element is electrically coupled to a power supply for providing electrical power to heat the heater element. The electrical network is coupled to the heater .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the occupant support as taught by Stanley to include a carrier and trim layer with a heat mat as taught by Fischer in order to integrate the circuit (Para. [0006], “The system is configured to operate the excitation source to output a first excitation signal at a first frequency while both the first switch and the second switch to a closed state. The first frequency is selected high enough so the isolation assembly is effective to isolate electrically the first excitation signal from the power supply when both the first switch and the second switch are in the closed state. The system is also configured to operate the excitation source to output a second excitation signal at a second frequency less than the first frequency while both the first switch and the second switch to an open state. The second frequency is selected low enough so the sensor signal is indicative of a humidity level proximate to the heater element.”).
Regarding claim 5, Stanley and Fischer teach The occupant support of claim 1, wherein to determine whether the occupant is present further comprises to determine a position of the occupant relative to the vehicle seat (Para. [0043], “The electric field sensor 14 in the seat bottom 24 distinguishes between a large body immediately above the seat cover 28 -- for example a normally seated, forward facing occupant in the seat -- and an infant or child seat -- including rear facing, front facing and booster seats located on a vehicle seat 22. When the vehicle seat 22 contains a child seat (including a rear facing infant seats, a forward facing child seat and a booster seats), or when the vehicle seat 22 is empty, no forward facing occupant is detected near to the seat bottom and, as a result, the electric field sensor 14 causes the restraint actuator 44 to be disabled.”).
Regarding claim 6, Stanley and Fischer teach The occupant support of claim 5, wherein to determine the position of the occupant comprises to determine a three-dimensional position of the occupant (Para. [0039], “describes the concept of electric field sensing as used for making non-contact three-dimensional position measurements, and more particularly for sensing the position of a human hand for purposes of providing three dimensional positional inputs to a computer.”).
Regarding claim 7, Stanley and Fischer teach The occupant support of claim 1, wherein the sensor system is further configured to determine biometric data associated with the occupant as a function of the capacitance signal (Para. [0035], “seat weight sensor 12”).
Regarding claim 8, Stanley and Fischer teach The occupant support of claim 7, wherein the biometric data comprises a body morphological measurement of the occupant (Para. [0035], “seat weight sensor 12”).
Regarding claim 10, Stanley discloses The occupant support of claim 1, wherein to determine whether the occupant is present in the vehicle seat as a function of the capacitance signal comprises to determine whether the occupant is present based on coupling of the fringe field to a body of the occupant in a shunt mode or in a transmit mode (Para. [0039], “In the shunt mode, a voltage oscillating at low frequency is applied to a transmit electrode, and the displacement current induced at a receive electrode is measured with a current amplifier, whereby the displacement current may be modified by the body being sensed. In the loading mode, the object to be sensed modifies the capacitance of a transmit electrode relative to ground. In the transmit mode, the transmit electrode is put in contact with the user's body, which then becomes a transmitter relative to a receiver, either by direct electrical connection or via capacitive coupling.”).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 2003/0009273 A1) (hereinafter – Stanley) in view of Fischer et al. (US 2014/0043047 A1) (hereinafter – Fischer) in further view of Blackburn et al. (US 5232243) (hereinafter – Blackburn).

Regarding claim 4, Stanley and Fischer teach The occupant support of claim 1, Stanley fails to disclose wherein each of the plurality of capacitive sensors comprises a piezoelectric film.
However, in the same field of endeavor, Blackburn teaches wherein each of the plurality of capacitive sensors comprises a piezoelectric film (Col. 2 lines 17-35, “In accordance with a preferred embodiment, the film is a piezoelectric film.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the occupant support as taught by Stanley to include a piezoelectric as taught by Blackburn in order to provide an oscillating signal (Col. 2 lines 17-35, “In accordance with a preferred embodiment, the film is a piezoelectric film. The electric circuit means provides an unstable feedback loop around the piezoelectric film so that the film provides an electric output signal that oscillates.”).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley et al. (US 2003/0009273 A1) (hereinafter – Stanley) in view of Fischer et al. (US 2014/0043047 A1) (hereinafter – Fischer) in further view of Gussen et al. (US 2017/0225566 A1) (hereinafter – Gussen).

Regarding claim 9, Stanley and Fischer teach The occupant support of claim 7, Stanley fails to disclose wherein the biometric data comprises ballistocardiograph data.
However, in the same field of endeavor, Gussen teaches wherein the biometric data comprises ballistocardiograph data (Para. [0009], “The BCG sensor in the context of the present disclosure is typically an MEM sensor, a micro-electrical-mechanical sensor, for example a spring-mass system, which acquires accelerations either by means of capacitance changes or in a piezoresistive manner.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the occupant support as taught by Stanley to include a 
Regarding claim 11, Stanley and Fischer teach An occupant support comprising (Abstract):
wherein the first transmitter and the first receiver are positioned close together on the vehicle seat (As shown in FIG. 2);
 and   a sensor system that comprises a controller and an analog interface circuit coupled to the first transmitter and the first receiver (Para. [0046], “The seat weight sensor 12, electric field sensor 14 and a crash sensor 58 are operatively coupled to the controller 16, which operates in accordance with known analog, digital, or microprocessor circuitry and software, and in accordance with one or more processes described hereinbelow, to control the actuation of the restraint actuator 44 responsive to signals from the seat weight sensor 12 and the electric field sensor 14 indicative of a seat occupancy scenario;”),
wherein the sensor system is configured to: transmit an excitation signal to the first transmitter (Para. [0040], “The electric field sensor 14 comprises at least one electrode 26 operatively coupled to at least one applied signal 46 so as to generate an electric field proximate to the at least one electrode 26, responsive to the applied signal 46.”),
wherein the first transmitter and the first receiver establish a near field in response to transmission of the excitation signal (Para. [0040], “The electric field sensor 14 comprises at least one electrode 26 operatively coupled to at least one applied signal 46 so as to generate an electric field proximate to the at least one electrode 26, responsive to the applied signal 46.”);
receive a capacitance signal from the first receiver in response to transmission of the excitation signal (Para. [0040], “For example, for the electric field sensor 14 as a capacitance sensor, the ,
wherein the capacitance signal fluctuates based on mechanical distortion of the vehicle seat caused by an occupant of the vehicle seat (Para. [0039], “In the shunt mode, a voltage oscillating at low frequency is applied to a transmit electrode, and the displacement current induced at a receive electrode is measured with a current amplifier, whereby the displacement current may be modified by the body being sensed. In the loading mode, the object to be sensed modifies the capacitance of a transmit electrode relative to ground. In the transmit mode, the transmit electrode is put in contact with the user's body, which then becomes a transmitter relative to a receiver, either by direct electrical connection or via capacitive coupling.” The capacitance signal fluctuates when the body becomes the transmitter relative to the receiver.);
Stanley fails to disclose a vehicle seat that includes a heat mat comprising a first transmitter and a first receiver,
and determine ballistocardiograph data as a function of the capacitance signal in response to receipt of the capacitance signal;
wherein the heat mat generates heat in response to application of a power signal, wherein the power signal is combined with the excitation signal.
However, in the same field of endeavor, Fischer teaches a vehicle seat that includes a heat mat comprising a first transmitter and a first receiver (Para. [0004], “In accordance with one embodiment, a method of operating an occupant detection system is provided. The occupant detection system includes a heater element, an electrical network, excitation source, and an isolation assembly. The heater element is arranged proximate to a seating surface of an occupant.”),
wherein the heat mat generates heat in response to application of a power signal, wherein the power signal is combined with the excitation signal (Para. [0004], “The heater element is arranged proximate to a seating surface of an occupant. The heater element is electrically coupled to a power supply for providing electrical power to heat the heater element. The electrical network is coupled to the heater element to form a sensing circuit that includes the occupant as part of the sensing circuit.” Thus the power signal and excitation signal are combined.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the occupant support as taught by Stanley to include a carrier and trim layer with a heat mat as taught by Fischer in order to integrate the circuit (Para. [0006], “The system is configured to operate the excitation source to output a first excitation signal at a first frequency while both the first switch and the second switch to a closed state. The first frequency is selected high enough so the isolation assembly is effective to isolate electrically the first excitation signal from the power supply when both the first switch and the second switch are in the closed state. The system is also configured to operate the excitation source to output a second excitation signal at a second frequency less than the first frequency while both the first switch and the second switch to an open state. The second frequency is selected low enough so the sensor signal is indicative of a humidity level proximate to the heater element.”).
Stanley and Fischer fails to teach and determine ballistocardiograph data as a function of the capacitance signal in response to receipt of the capacitance signal;
However, in the same field of endeavor, Gussen teaches and determine ballistocardiograph data as a function of the capacitance signal in response to receipt of the capacitance signal (Para. [0009], “The BCG sensor in the context of the present disclosure is typically an MEM sensor, a micro-electrical-mechanical sensor, for example a spring-mass system, which acquires accelerations either by means of capacitance changes or in a piezoresistive manner.”).

Regarding claim 12, Stanley, Fischer and Gussen teach The occupant support of claim 11, Stanley fails to disclose wherein the ballistocardiograph data is indicative of heart rate of the occupant or breathing rate of the occupant.
However, in the same field of endeavor, Gussen teaches wherein the ballistocardiograph data is indicative of heart rate of the occupant or breathing rate of the occupant (Para. [0019], “As parameters for estimating the physical and/or mental condition of a vehicle occupant, not only his heart rate but also his blood pressure can be ascertained by means of the method, in particular because the peak amplitudes are correlated with the blood pressure, wherein there is also a certain relationship between heart rate and blood pressure, however.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the occupant support as taught by Stanley to include a ballistocardiograph sensor as taught by Gussen in order to identify the condition of the occupant (Para. [0008], “The present disclosure includes a method and a device programmed to execute the method for identifying the physical and/or mental condition of a vehicle occupant rapidly, reliably, with as little amplifier and filter expenditure as possible, and without disturbing the vehicle occupant.”).



Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791